              Case 1:19-cr-00862-VEC            Document
                                             USDC SDNY 258 Filed 11/19/20 Page 1 of 2
                                             DOCUMENT
                                             ELECTRONICALLY FILED
Fried, Frank, Harris, Shriver & Jacobson LLP DOC #:
                                             DATE FILED: 11/19/2020
One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000


                                                                                           MEMO ENDORSED
Fax: +1.212.859.4000
www.friedfrank.com




                                                                            Direct Line: 212.859.8592
                                                                            Fax: 212.859.4000
                                                                            Email: steven.witzel@friedfrank.com

                                                                            November 18, 2020

Via ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:        United States v. Velez, 19-cr-862 (VEC) (Hector Bonaparte)

Dear Judge Caproni:

        We write on behalf of our client Hector Bonaparte with regard to his December 8, 2020
bail hearing and the December 10, 2020 status conference in the above-captioned case. We
have met with Mr. Bonaparte, who, due to COVID-19 quarantine procedures for appearing in
court and health concerns, waives his right to appear in person, but has expressed his desire to
appear at the December 8, 2020 bail hearing via videoconference if possible. We therefore
seek permission from Your Honor for Mr. Bonaparte to appear at the December 8, 2020
hearing via videoconference. Please see the attached waiver bearing Mr. Bonaparte’s
signature.

       Mr. Bonaparte has waived his appearance at the December 10, 2020 status conference
and wishes to appear solely via counsel. Please see the attached waiver bearing Mr.
Bonaparte’s signature.

                                                                            Respectfully submitted,



                                                                            By: ___/s/ Steven M. Witzel
                                                                                  Steven M. Witzel
                                                                                  Jennifer L. Colyer
                                                                                  Anne S. Aufhauser
                                                                                  Max D. Bartell

Cc:         Assistant United States Attorney Adam S. Hobson, via ECF
            Assistant United States Attorney Elinor L. Tarlow, via ECF

New York • Washington • London • Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
          Case 1:19-cr-00862-VEC Document 258 Filed 11/19/20 Page 2 of 2
The hearing currently scheduled for Tuesday, December 8, 2020, at 10:00 A.M. is hereby rescheduled to
Tuesday, December 8, 2020, at 9:00 A.M. The hearing will be held via video conference on the Court Call
platform. An order with additional details about the Court Call platform will be issued a few days before the
hearing.

SO ORDERED.



                              Date: November 20, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
